—Appeal from a decision of the Workers’ Compensation Board, filed August 10, 1992, which ruled that claimant did not sustain an accidental injury in the course of his employment and denied his claim for workers’ compensation benefits.
Claimant, who was employed as a showroom assistant for a fabric and wall covering jobber, allegedly developed acute depression as a result of his transfer from the back showroom of the employer to the front showroom, where he had to deal with less knowledgeable retail customers. Claimant subsequently ceased working and applied for workers’ compensation benefits, contending that he had suffered an accidental injury under the Workers’ Compensation Law. We find substantial evidence to support the Board’s finding that the stress created *834by claimant’s job transfer was no more than that normally encountered in a work environment and therefore could not result in a compensable injury. We have considered claimant’s other contentions and find them to be without merit.
Cardona, P. J., Mercure, White, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.